DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The examiner agrees with the applicant’s representative (see remarks filed on 10/15/21) that the prior art doesn’t teach: identify virtual marker positions within the environment within a predefined threshold of the current position that are "defined with respect to the environment and associated with a first (or second) guidance virtual marker that guides the user through the environment." Elazary also does not register the first and second virtual marker positions with respect to the environment and generate "with the display system responsive to the current position of the eyewear device, a first (or second) overlay image including the first (or second) guidance virtual marker for display at the first (or second) virtual marker position" and present the first and second overlay images as claimed.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (claims 12 and 19 are similar in scope), the prior art doesn’t teach:  identify a first virtual marker position within the environment within a predefined threshold of the current position, the first virtual marker position defined with respect to the environment and associated with a first guidance virtual marker that guides the user through the environment; generate, with the display system responsive to the current virtual marker for display at the first virtual marker position; identify a second virtual marker position within the environment within the predefined threshold of the current position, the second virtual marker position defined with respect to the environment and associated with a second guidance virtual marker that guides the user through the environment; register, with the position detection system, the second virtual marker position with respect to the environment; Page 2 of 17ANON-249US 1PATENT generate, with the display system responsive to the current position of the eyewear device, a second overlay image including the second guidance virtual marker for display at the second virtual marker position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YANG US20140249771A1, ZHANG US20210156695A1, KRATZ US20170075348A1, ARORA US20210043005A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612